DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
On April 17, 2020, Applicant filed a response to the February 21, 2020 Final Office Action (the “April 17, 2020 After Final Response”), amending claims 1, 17, and 31.  Claims 2-5, 18-24, and 32-34 were not amended in the April 17, 2020 After Final Response (except for the amendments to claims 1, 17, and 31 which they individually depend from respectively).  On April 29, 2020, an Advisory Action was mailed to Applicant advising that the amendments in the April 17, 2020 After Final Response would not be entered, because: (1) they raised new issues that would require further consideration and/or search; and (2) they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
On May 5, 2020, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the April 17, 2020 After Final Response (the “May 5, 2020 RCE”).  Claims 1-5, 7, 8, 17-24, and 31-34, as recited in the May 5, 2020 After Final Response, were previously and subject to a non-final office action mailed on June 22, 2020 (the “June 22, 2020 Non-Final Office Action”).  On September 18, 2020, Applicant submitted further amendments to claims 17 and 24; canceled claim 23; and added new claim 35 (the “September 18, 2020 Amendment”).  Claims 1-5, 7, 8, 18-22, and 31-34 were not amended in the September 29, 2020 Amendment (except for the amendments to claims 17 which claims 18-22 and 24 individually depend from respectively).  Claims 1-5, 7, 8, 17-22, 24, and 31-35, as recited in the September 18, 2020 Amendment, are currently pending and subject to this final office action below.

Response to Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, p. 19, 35 U.S.C. § 103(a) Rejections, filed on September 18, 2020, with respect to rejections of claims 1-5, 7, 8, and 31-34 under 35 U.S.C. § 103 in view of: Scantland et al. (Pub. No. US 2011/0257992), as modified in view of: Van Antwerp et al. (Pub. No. US 2011/0184379); Gingrich et al. (Pub. No. US 2004/0006490); Patel et al. (Pub. No. US 2011/0282689); Berzansky et al. (Pub. No. US 2012/0253839); and Smith (Pub. No. US 2014/0244284), have been considered but they are not persuasive.  Specifically, Applicant argues that the combination of Scantland; Van Antwerp; Gingrich; Patel; Berzansky; and Smith, does not teach or suggest: “transmitting the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a benefits verifier that is distinct from the insurance provider”; and “receiving a benefits verification summary from the benefits verifier computing device, the benefit verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data”, as described in independent claims 1 and 31. See Applicant’s Remarks at pp. 13-18.  However, Examiner respectfully disagrees with this assertion.
Gingrich teaches the aforementioned limitations of: “transmitting the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a benefits verifier that is distinct from the insurance provider”; and “receiving a benefits verification summary from the benefits verifier computing device, the benefit verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data.”  Paragraph [0088] in Gingrich teaches that the request may be i.e., a benefits verifier) for information regarding a benefit plan for a patient (i.e., the benefits verification requests which do not include a prior authorization request) is transmitted via one of the appropriate data interfaces 124, 126 and 128 to the connection layer 52 and to the appropriate PBM in the PBM group 18 (i.e., transmitting a request to a benefits verifier computing device).  The requests described in paragraph [0059] and [0088] are not related to requests for prior authorization.  Therefore, one of ordinary skill in the art of prescription data exchange systems and methods would recognize that these requests for prescription benefit plan information do not include a request for prior authorization.  Paragraph [0034] teaches that the members of the PBM group 18 are companies, which have contracts with health insurers to formulate benefits programs for the dispensation of pharmaceuticals to patient members (i.e., the PBM group members described in Gingrich are distinct from insurance providers).  Therefore, Gingrich teaches “transmitting the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a benefits verifier that is distinct from the insurance provider.” 
Next, paragraph [0099] teaches that if the information is found, the PBM routes the information such as the formulary coverage status or medication history in the form of a message to the outbound manager 114 in step 942.  The session manager 70 then routes the response to the server 32 in step 944.  The server 32 then routes the requested formulary or medication history to the software at the prescriber in step 946.  The requested formulary or medication history is then displayed to the requesting prescriber on the software on site in step 948. In the case of a formulary response, the response includes a list of eligible drugs, formularies, alternatives and prescription coverage (i.e., the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data).  Therefore, Gingrich explicitly teaches “receiving a benefits verification summary from the benefits verifier computing device, the benefit verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary Scantland; Van Antwerp; Gingrich; Patel; Berzansky; and Smith teaches the limitations of claims 1 and 31.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below for further clarification and complete analysis.

Applicant’s arguments, see Applicant’s Remarks, pp. 19-20, 35 U.S.C. § 103(a) Rejections, filed on September 18, 2020, with respect to rejections of claim 17-22, 24, and 35 under 35 U.S.C. § 103, have been considered but are moot in light of Applicant’s amendments to independent claims 17.  Therefore, the combination of the references previously cited in the June 22, 2020 Non-Final Office Action are not used to teach the newly amended claim limitations in claim 17.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Scantland et al. (Pub. No. US 2011/0257992), in view of:
- Van Antwerp et al. (Pub. No. US 2011/0184379);
- Gingrich et al. (Pub. No. US 2004/0006490);
- Patel et al. (Pub. No. US 2011/0282689);
- Berzansky et al. (Pub. No. US 2012/0253839); and
- Smith (Pub. No. US 2014/0244284).

Regarding claims 1 and 31,
- Scantland teaches:
- a computer system for processing a prescription for a prescription product prescribed by a healthcare provider (HCP) to a patient, the system comprising (as described in claim 1) (Scantland, paragraph [0009], Fig. 2; Scantland teaches an apparatus (Reference Number 200 in Figure 2), for receiving a request to generate a prior authorization form for a prescription drug.):
		- a memory device for storing data (as described in claim 1) (Scantland, paragraph [0009], Fig. 2; The apparatus includes a memory (Reference Number 210 in Figure 2)); and
		- a processor coupled in communication with the memory device, the processor programmed to (as described in claim 1) (Scantland, paragraph [0009], Fig. 2; There is provided at least one memory including computer program code, and at least one processor (see Fig. 2, processor (Reference Number 230 in Figure 2) and the memory.  The at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive a request to generate a prior authorization form for a prescription drug.  As such, the processor and the memory are in communication with each other.):
		- a non-transitory computer readable medium containing computer executable instructions that when executed cause one or more user devices to perform a method of processing a prescription for a prescription product prescribed by a healthcare provider (HCP) to a patient, the method comprising (as described in claim 31) (Scantland, paragraph [0011]; Scantland teaches a computer program product, embodied by a non-transitory computer readable storage medium.  The computer program product is encoded with instructions to control a processor (i.e., one or more user devices) to perform the process described in Scantland.):
			- receive patient data and insurance data from an HCP computing device, the patient data including a completed prescription form for the prescription product for the patient, and the insurance data identifying an insurance provider of the patient (as described in claim 1 and substantially in claim 31) (Scantland, paragraph [0035]; Scantland teaches that its system and method includes receiving a request for a prescription from user interface of a health care provider, i.e., a request from an HCP computing device, for a prior authorization.  In paragraph [0035], Scantland further teaches that the request can include information such as clinical or patient data and insurance data.);
- store the patient data and the insurance data within the memory device (as described in claim 1 and substantially in claim 31) (Scantland, paragraph [0039]; Scantland teaches the processor being programmed to fill in demographic information in the prior authorization form and/or modifying the form based upon information from the request, which Examiner interprets as a memory of Scantland (e.g., the memory having stored the patient data and the insurance data submitted with the request).);
- determine, based on at least some of the information included in the benefits verification request, a current electronic prior authorization request form required by the insurance provider as a prerequisite to covering a claim by the patient for the prescription product by (as described in claim 1 and substantially in claim 31) (Scantland, paragraphs [0027] and [0036]; In paragraph [0032], Scantland teaches that the pharmacy files a prescription drug claim, typically electronically, with a health insurance provider (step 110). The health insurance provider either approves, denies, cancels, or requests additional information from the pharmacy to further process Scantland teaches that the processor 230 can be configured to select and generate, or determine, a prior electronic authorization form, based on the request, from a plurality of prior authorization forms (i.e., determining, based on at least some of the information included in the prescription drug claim (i.e., the benefits verification request), an electronic prior authorization form required be the insurance provider).  Selecting and generating a prior authorization form is a prerequisite to covering a patient’s claim for a prescription.);
- accessing a library of prior authorization request forms stored in the memory device; and (as described in claim 1 and substantially in claim 31) (Scantland, paragraph [0036]; The processor can be configured to select a prior authorization form, based on the request, from a plurality of authorization forms stored in the memory.);
- selecting the current electronic prior authorization request form from the library based on at least one of the patient data and insurance data stored within the memory device (as described in claim 1 and substantially in claim 1) (Scantland, paragraphs [0035] and [0036]; In paragraph [0036], Scantland teaches that the processor can be configured to select a prior authorization form, based on the request.  As described in paragraph [0035], the request can include information related to a pharmacy, health care provider, patient, prescription claim, a clinical summary record, a health care document format such as HL7 or CCR, or user-entered data such as identifiers to describe the insurance provider and the prescription drug for which the request is being made (i.e., patient data and insurance data).  In accordance with the interpretation of “storing the patient data and insurance data within the memory device” claimed limitation described previously, Examiner is interpreting the memory as having stored the information from the request, which includes the aforementioned patient data and insurance data.);
automatically populate at least one data field included within the determined current electronic prior authorization request form using the patient data stored within the memory device (as described in claim 1 and substantially in claim 31) (Scantland, paragraph [0039]; The processor can be configured to fill in pre-populated demographic information in the prior authorization form based on the information provided by the user.  The processor can further be configured to modify the prior authorization form in real-time using at least one of a user input, the user search result, and the existing pharmacy transaction.);
- transmit the determined current electronic prior authorization request form with the populated at least one data field to the HCP computing device (similar to the limitation described in claims 1 and 31) (Scantland, paragraphs [0036] and [0041]; If the user is not the health care provider, i.e., the user is the pharmacy, the transmitter portion can be configured to transmit the prior authorization from to the healthcare provider prescribing the prescription drug, as previously described (in paragraph [0036]), whereby Scantland teaches transmitting the selected or generated prior authorization form to the health care provider or pharmacy.  As such the prior authorization form is transmitted an HCP computing device when the form is transmitted to a health care provider.);
- prompt an HCP user to complete the determined current electronic prior authorization request form (as described in claim 1 and substantially in claim 31) (Scantland, paragraph [0037]; Upon transmitting the prior authorization form, the processor can be configured to issue a notice to the health care provider (i.e., a prompt), for example, an e-mail, a facsimile, or a phone call, which informs the health care provider that he can access the prior authorization form using the graphical user interface or another client application.  After access is granted to the health care provider, the processor can be configured to allow the health care provider to complete the prior authorization form.); and
- transmit the completed electronic prior authorization form to the insurance provider at a first time (as described in claim 1 and substantially in claim 31) Scantland, paragraph [0037]; Upon completing the prior authorization form, the transmitter portion can be configured to transmit the form from the health care provider to the health insurance provider, whereby the health insurance provider can determine whether to approve, deny, cancel, or request additional information for the prior authorization form.).
		- While Scantland teaches a system and non-transitory computer readable medium which causes one or more devices to receive a completed prescription form for a prescription product (see Scantland, paragraph [0035] and analysis above), Scantland does not explicitly teach that:
- the prescription product is an antiviral product (as described in claim 1 and substantially in claim 31).
		- However, in analogous art of methods and systems for use with prescription products for a patient, Van Antwerp teaches a method and system for use with:
- prescription products, wherein the prescription product is an antiviral product (Van Antwerp, paragraphs [0003], [0069], [0071], [0135]; Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  Further, paragraph [0003] teaches that the Hepatitis C virus (HCV) infection is the most common chronic blood borne infection in the United States and has important public health implications for chronic liver disease.  As such, the need for the development of improved methods and treatments for the Hepatitis C is old and well-known. See Van Antwerp, paragraph [0005].).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for use with prescription products for a patient at the time of the effective filing date of the claimed invention to modify the system and non-transitory computer readable medium taught by Scantland, in view of Van Antwerp, such that the system, method, and non-transitory computer readable medium taught by Scantland could include processing prescriptions for antiviral products, including helicase inhibitor for treating Hepatitis C, with the motivation of increasing the number of diseases that its prescription processing system and method could be utilized for.  It is well-known in the art that infections from Hepatitis C virus (HCV) are the most common chronic blood borne infection in the Van Antwerp, paragraph [0003]; see also MPEP 2143 G.
- Further, while Scantland teaches a system, method, and non-transitory computer readable medium, which causes one or more use devices to determine, based on at least some of the information included in the benefits verification request, a current electronic prior authorization request form (see Scantland, paragraphs [0027] and [0036] and analysis above), Scantland does not explicitly teach system and non-transitory computer readable medium which causes one or more use devices to:
	- generate a benefits verification request based on the patient data and insurance data (as described in claim 1 and substantially in claim 31);
	- transmit the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a benefits verifier that is distinct from the insurance provider (as described in claim 1 and substantially in claim 31);
	- receive a benefits verification summary from the benefits verifier computing device, benefits verification the benefit verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data (as described in claim 1 and substantially in claim 31); 
	- transmit the benefits verification summary to at the HCP computing device (similar to the limitation described in claims 1 and 31);
- store the first time in the memory device, the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31);
transmit the completed prescription form to a pharmacy at a second time (as described in claim 1 and substantially in claim 31);
	- store the second time in the memory device, the second time indicating when the completed prescription form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31);
	- receive a message from the pharmacy that indicates a current status of the prescription at the pharmacy (as described in claim 1 and substantially in claim 31);
	- store the current status in the memory device (as described in claim 1 and substantially in claim 31);
	- access the memory device to retrieve the first time, the second time, and the current status stored in the memory device (as described in claim 1 and substantially in claim 31);
	- generate a patient report dashboard including the first time, the second time, and the current status retrieved by the accessing the memory device; and (as described in claim 1 and substantially in claim 31);
	- cause the patient report dashboard to be displayed on the HCP computing device, the displayed patient report including (as described in claim 1 and substantially in claim 31):
		- the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31);
		- the second time when the completed prescription form was transmitted to the pharmacy (as described in claim 1 and substantially in claim 31); and
		- the current status (as described in claim 1 and substantially in claim 31); and
- wherein the first time indicating transmittal of the completed prior authorization form, the second time indicating transmittal of the completed prescription form, and the current status of the prescription at the pharmacy are all simultaneously displayed on the patient report dashboard in association with one another, enabling the HCP user to simultaneously review the first time, the second time, and the current status from a single dashboard (as described in claims 1 and 31).
		- However, in analogous art of prescription data exchange systems and methods, Gingrich teaches a system, comprising:
	- generating a benefits verification request based on the patient data and insurance data (as described in claim 1 and substantially in claim 31) (Gingrich, paragraphs [0007] and [0088], FIG. 8; Paragraph [0088] teaches that Figure 8 displays a flow diagram for a request by a subscriber made for specific formularies (i.e., a prescription benefits verification request) made to members of the PBM (Prescription Benefit Management) group 18.  The members of either the prescribers group 14 or the pharmacies group 16 will periodically need data from a particular group formulary provided by a PBM.  The request may include a full formulary load which includes all formularies accessible by the prescriber, or formulary and alternatives for particular patients, alternatives for particular patients and a formulary only for particular patients (i.e., examples of benefits verification requests based on patient data and insurance data).  Paragraph [0007] teaches that a drug formulary refers to a list of preferred drugs contained in a drug benefits plan issued, developed and managed by a PBM on behalf of a health plan that covers a particular patient (i.e., a benefits plan that includes patient data and insurance data).  Drug formulary information is usually determinative of the cost-effectiveness of a prescription since a PBM may negotiate lower prices from a pharmaceutical manufacturer based on the large number of patients that are members of the PBM.  Drug formularies are specific to groups of patients and vary in number and content between one PBM and another.  Therefore, one of ordinary skill in the art of prescription data exchange systems would recognize that a request for drug formulary information for a particular patient is the equivalent of requesting a benefits verification based on patient data and insurance data, because it is old and well-known that drug formularies provide a list of drugs that are covered under a patient’s prescription drug benefits plan. See Gingrich, paragraph [0007].);
transmit the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a benefits verifier that is distinct from the insurance provider (as described in claim 1 and substantially in claim 31) (Gingrich, paragraphs [0034], [0059], and [0088]; Paragraph [0088] teaches that the request may be transmitted to the exchange server 12.  For example, paragraph [0059] teaches that a request made by a member of the prescriber group 14  to a member of the PBM group 18 (i.e., a benefits verifier) for information regarding a benefit plan for a patient (i.e., the benefits verification requests which do not include a prior authorization request) is transmitted via one of the appropriate data interfaces 124, 126 and 128 to the connection layer 52 and to the appropriate PBM in the PBM group 18 (i.e., transmitting a request to a benefits verifier computing device).  The requests described in paragraph [0059] and [0088] are not related to requests for prior authorization.  Therefore, one of ordinary skill in the art of prescription data exchange systems and methods would recognize that these requests for prescription benefit plan information do not include a request for prior authorization.  Paragraph [0034] teaches that the members of the PBM group 18 are companies, which have contracts with health insurers to formulate benefits programs for the dispensation of pharmaceuticals to patient members (i.e., the PBM group members described in Gingrich are distinct from insurance providers).);
	- receiving a benefits verification summary from the benefits verifier computing device, the benefit verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data (as described in claim 1 and substantially in claim 31) (Gingrich, paragraph [0099]; Paragraph [0099] teaches that if the information is found, the PBM routes the information such as the formulary coverage status or medication history in the form of a message to the outbound manager 114 in step 942.  The session manager 70 then routes the response to the server 32 in step 944.  The server 32 then routes the requested formulary or medication history to the software at the prescriber in step 946. 
			- transmitting the benefits verification summary to the HCP computing device (similar to the limitation described in claims 1 and 31) (Gingrich, paragraphs [0014] and [0099]; Paragraph [0099] teaches the server then routs the request formulary or medication history to the software at the prescriber in step 946 (i.e., transmitting the benefits verification summary to the HCP computing device).  Further, paragraph [0014] teaches that the features of the exchange system described in Gingrich facilitate efficient information flow between healthcare providers, pharmacies, and pharmacy benefit plan managers.).
	Therefore, it would have been obvious to one of ordinary skill in the art of prescription information exchange systems and methods at the time of the effective filing date of the claimed invention to further modify the system and non-transitory medium taught by Scantland, as modified in view of  Van Antwerp, to incorporate the benefits verification generation, transmission, and receipt steps and features of the exchange system taught in Gingrich, in order to facilitate efficient information flow between healthcare providers, pharmacies, and pharmacy benefit plan managers. See Gingrich, paragraph [0014]; see also MPEP § 2143 G.
		- Further in analogous art of systems and methods for managing and tracking prescription requests, particularly those requiring prior authorizations, Patel teaches a method and system to:
			- store the first time in the memory device, the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31) (Patel, paragraphs [0137]-[0141]; In paragraph [0141], Patel teaches that once the healthcare provider clicks the “final submit” button (sending the prior authorization form to a health insurance provider for approval (see paragraphs [0137]-[0140]), a date/time stamp is applied to the transaction (i.e., a time indicating when the completed electronic prior 
			- transmit the completed prescription form to a pharmacy at a second time (as described in claim 1 and substantially in claim 31) (Patel, paragraphs [0088], [0130], [0182]; Patel teaches that healthcare providers can generate a referral form and select a specialty pharmacy for medication fulfillment (see paragraph [0131]).  In paragraph [0088], once a prescription transaction is authorized, the healthcare provider may also or alternatively send an electronic prescription (i.e., a completed prescription form) directly to a chosen specialty pharmacy.  In paragraph [0182], Patel teaches that if a prescription request was previously outside of a health plan’s clinical policies, and subsequently approved by a health plan medical management reviewer, an electronic prescription or referral form (i.e., a completed prescription form) is generated when the health reviewer approves the request.  The electronic prescription or referral form is sent electronically to the specialty pharmacy.);
	- store the second time in the memory device, the second time indicating when the completed prescription form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31) (Patel, paragraph [0182]; Patel explicitly teaches that when the completed prescription form is sent to the specialty pharmacy, the same process that is used for prior authorization requests is also followed.  As such, since a date/time stamp is applied to the transaction of transmitting the prior authorization request to the insurance provider (see paragraph [0141] and analysis above), Examiner is interpreting the disclosure in paragraph [0182] to also include applying a date/time stamp to when the completed prescription form is sent to the specialty pharmacy.);
	- receive a message from the pharmacy that indicates a current status of the prescription at the pharmacy (as described in claim 1 and substantially in claim 31) (Patel, paragraph [0182]; The healthcare provider is notified via email and as part of the MD Dashboard that a request has been approved. The specialty pharmacy then calls the healthcare provider to create a verbal prescription (i.e., current status of the prescription) and the medically coded drug is dispensed per instructions.);
access the memory device to retrieve the first time; generate a patient report dashboard including the first time retrieved by the accessing the memory device; and cause the patient report dashboard to be displayed on the HCP computing device, the displayed patient report including: the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31) (Patel, paragraphs [0141], [0144], [0145], and [0147], Figures 9A, 9F, and 9G; In paragraph [0147], Patel teaches that a summary of all previous prior authorization requests is shown as part of the MD Dashboard.  The dashboard shows a summary of all transactions (approved and pended prior authorization requests) entered by that healthcare provider on the system, tracks authorization requests, and identifies additional tasks for completion.  Figures 9A, 9F, and 9G show screenshots of the MD Dashboard, with the summary of the prior authorization requests.  The summaries includes the “dates of service” and “need by date” of the prior authorization requests (i.e., times when the prior authorization requests were transmitted).  As described in paragraph [0141], a date/time stamp is applied to the transaction when the health care provider transmits the completed electronic prior authorization form to an insurance provider.  As such, Examiner is interpreting date/stamp as being retrieved from the memory when it is displayed in the MD Dashboard.  In paragraphs [0144] and [0145], Patel teaches that the healthcare provider access the MD Dashboard through the MD Interface (i.e., the HCP computing device).); and
	- wherein the first time indicating transmittal of the completed prior authorization form is displayed on a patient report dashboard in association with prescription information (as described in claim 1 and substantially in claim 31) (Patel, paragraphs [0088], [0141], and [0147]; Patel, paragraphs [0063], [0141], [0144], [0145], and [0147], Figures 9A, 9F, and 9G; In paragraph [0147], Patel teaches that a summary of all previous prior authorization requests is shown as part of the MD Dashboard.  The dashboard shows a summary of all transactions (approved and pended prior authorization requests) entered by that healthcare provider on the system, tracks authorization requests, and identifies additional tasks for completion.  Figures 9A, 9F, and 9G show screenshots of the MD Dashboard, with the summary of the prior authorization requests.  The summaries includes the “dates i.e., times when the prior authorization requests were transmitted).  As described in paragraph [0141], a date/time stamp is applied to the transaction when the health care provider transmits the completed electronic prior authorization form to an insurance provider (i.e., the first time indicating transmittal of the completed prior authorization form displayed on a patient report dashboard).  As such, Examiner is interpreting date/stamp as being retrieved from the memory when it is displayed in the MD Dashboard.  In paragraph [0088], Patel further teaches that once the transaction is authorized […], [t]he healthcare may send an electronic prescription 78 directly to a chosen specialty pharmacy 36' […].  Further, in paragraph [0088], Patel teaches that fulfillment [of the approval of the prior authorization and prescription being sent to a pharmacy] continues to be identified and tracked within the system 10 as part of the same overall transaction with the unique authentication number 18 that was assigned to the transaction when the authorization request was initially submitted (i.e., the prescription is tracked and displayed with the prior authorization request in the same transaction).  Further, paragraph [0063] teaches that these prescription form transmission and prior authorization tracking/dashboard display features help to streamline a health plan’s authorization approval process and reduce transaction times for prior authorization approvals.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing and tracking prescription requests at the time of the effective filing date of the claimed invention to further modify the system and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp and Gingrich, to incorporate the prescription form transmission and prior authorization tracking/dashboard display steps and features taught by Patel, in order to improve workflow efficiency for health care providers.  It is well-known in the art that tracking prior authorization requests in one location (i.e., electronically on a dashboard) significantly improves health care practitioners’ workflow by reducing: (1) the amount of time associated with filling out a prior authorization forms; and (2) the time required to determine if a prior authorization has been approved.  See Patel, paragraphs [0063], [0137], [0141], and [0142]; see also MPEP § 2143 G.
Berzansky teaches a method and system to:
	- store the second time in the memory device, the second time indicating when the completed prescription form was transmitted to the insurance provider (as described in claim 1 and substantially in claim 31) (Berzansky, paragraphs [0081]-[0085], Fig. 21; Berzansky teaches a software application with a prescription tracking module (“Rx Tracker Module”), which tracks the status of an ordered prescription and displays details to a user (see Berzansky, paragraph [0085]).  As illustrated in Figure 21, Berzansky teaches the date and time that the prescription order was received (see Reference Number 178 in Figure 21) is displayed in the Rx View screen.  Examiner is interpreting the date received and time as being stored.);
	- receive a message from the pharmacy that indicates a current status of the prescription at the pharmacy; and store the current status in the memory device (as described in claim 1 and substantially in claim 31) (Berzansky, paragraph [0084], Figs. 18 and 19; The status of a given prescription may be displayed as part of the results tab, such as in a column labeled Status (Reference Number 146 in Figures 18 and 19).  The status of a prescription may include, for example, “Ready for filling”, “Filling in progress”, or “Saved”.  Examiner is interpreting the status as being stored, when it is displayed.); and
	- access the memory device to retrieve the second time and the current status stored in the memory device; generate a patient report dashboard including the second time and the current status retrieved by the accessing the memory device; and cause the patient report dashboard to be displayed on the HCP computing device, the displayed patient report including: the second time indicating when the completed prescription form was transmitted to the pharmacy; and the current status, wherein the second time indicating transmittal of the completed prescription from, and the current status of the prescription at the pharmacy are all simultaneously displayed on the patient report dashboard (as described in claim 1 and substantially in claim 31) Berzansky, paragraphs [0052] and [0081]-[0086], FIGS. 18, 19, and 21; In paragraph [0084]; Berzansky teaches that the status of the prescription is displayed in a results table (i.e., generating a patient report dashboard including the current status of the prescription and causing the patient report dashboard to be displayed) (see Figures 18 and 19, Reference Number 146).  In paragraph [0086], the Berzansky teaches that the Rx Details screen may include a log summary and Figure 21 illustrates that the log summary includes the date and time that the prescription order was received (see Reference Number 178 in Figure 21) (i.e., generating a patient report dashboard including the second time indicating transmittal of the completed prescription form).  In paragraph [0052], Berzansky teaches that its systems and methods may be used by medical service providers, such as hospitals and physicians’ offices, to facilitate workflow management (i.e., the dashboard can be displayed on an HCP computing device).  Further, paragraph [0006] teaches that these features will allow users to more efficiently manage and track workflow operations, evaluate profitability, and maintain records.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing medical information for medical service providers at the time of the effective filing date of the claimed invention to further modify the system and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; and Patel, to incorporate the prescription tracking/dashboard display features taught by Berzansky, in order to allow healthcare providers to more efficiently manage and track workflow operations and maintain records. See Berzansky, paragraph [0006]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems for communication of medical claims transactions, Smith teaches a system, wherein:
			- the transmittal of a completed prior authorization form and the transmittal of the completed prescription form are simultaneously displayed on the patient report dashboard in associated with one another (as described in claim 1 and substantially in claim 31) (Smith, paragraphs [0023], [0052], and [0054], FIG. 2; In paragraph [0052], Smith teaches that the Physician/Patient interface (10) (Figure 2) has the patient's name, patient's insurance, and space for the This disclosure teaches and suggests that “transmittal of transmittal of a completed prior authorization form and the transmittal of the completed prescription form are simultaneously displayed on the patient report dashboard.”  In paragraph [0054], Smith teaches that The PA information or prescription submittal is sent to the physician/patient dashboard (16) (i.e., both (1) the transmittal of a completed prior authorization form and (2) the transmittal of the completed prescription form are displayed in the dashboard). The results of all adjudications and PAs are sent to the servers to compile the Live Benefits for each insurance company (8).  The results are filed on the physician/patient dashboard (16).  Further, paragraph [0023] teaches that these features may help to improve physician efficiency by organizing information related to health insurance benefits to provide the most up-to-date information related to benefits in a tool/interface accessible by physicians.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems for communication of medical claims transactions at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; and Berzansky, to incorporate the tracking and display prior authorization and prescription transmittal on the dashboard features/steps taught by Smith in order to achieve the claimed invention, in order to increase physician efficiency by organizing information related to health insurance benefits.  For example, Smith teaches that physicians may access the physician/patient interface (i.e., a dashboard) to follow ongoing PAs (prior authorizations), appeal letters, or prescription adjudications. See Smith, paragraphs [0023] and [0024]; see also MPEP § 2143 G.

claims 2 and 32,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 31 (which claim 32 depends on), as described above. 
- Van Antwerp further teaches a system and method:
			- wherein the antiviral product comprises one or more indirect-acting antiviral products, one or more direct-acting antiviral products, or a combination of both (as described in claims 2 and 32) (Van Antwerp, paragraphs [0069], [0071], [0135]; Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  This disclosure demonstrates that the antiviral product comprises at least one or more direct-activing products as described in the claimed invention.).
	The motivations and rationales to modify the system and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, described in the obviousness rejections of: claim 1 (which claim 2 depends on); and claim 31 (which claim 32 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 3 and 33,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, teaches the limitations of: claim 2 (which claim 3 depends on); and claim 32 (which claim 33 depends on), as described above.
- Van Antwerp further teaches a system and method:
			- wherein the direct-acting antiviral product comprises one or more entry inhibitors, neutralizing antibodies, RNA interference, antisense oligos, ribosymes, internal ribosome entry site (IRES) inhibitors, protease inhibitors, polymerase inhibitors, helicase inhibitors, interfering peptides and proteins, or alpha-glucoside inhibitors (as described in claims 3 and 33) (Van Antwerp, paragraphs [0069], [0071], [0135]; Similarly, Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  This disclosure also teaches that the antiviral product comprises at least a helicase inhibitor as described in the claimed invention.).
	The motivations and rationales to modify the system and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, described in the obviousness rejections of: claim 1 (which claim 3 depends on due to its chain of dependency); and claim 31 (which claim 33 depends on due to its chain of dependency) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 4 and 34,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 31 (which claim 34 depends on), as described above.
- Van Antwerp further teaches a system and method:
			- wherein the antiviral product is a product for treatment of Hepatitis C (as described in claims 4 and 34) (Van Antwerp, paragraphs [0069], [0071], [0135]; Similarly, Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  This disclosure also teaches that the antiviral product comprises a helicase inhibitor for treating Hepatitis C, as described in the claimed invention.).
The motivations and rationales to modify the system and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, described in the obviousness rejections of: claim 1 (which claim 4 depends on); and claim 31 (which claim 34 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 5,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
- Scantland further teaches a system:
	- wherein the memory device is configured to store the current electronic prior authorization request form (Scantland, paragraph [0036]; Scantland teaches that the prior authorization request forms are selected from a plurality of authorization forms stored in the memory.  As such, the memory is configured to store the current electronic prior authorization request form.).
The motivations and rationales to modify the system taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, are described in the obviousness rejection of claim 1 (which claim 5 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 7,
	- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
	- Smith further teaches a system, wherein:
		- a benefits verification summary includes at least one of deductible amounts, co pay amounts, and duration of prior authorization (Smith, paragraph [0054]; Paragraph [0054] teaches that when a specific drug or NDC number is entered (21), a list of the drug coverage (i.e., a benefits verification summary) is displayed including what tier or co-pay is needed (22) (i.e., the benefits verification summary includes co-pay amounts).  Further, paragraph [0055] teaches that this feature of displaying the list of drug coverage with the tier or necessary co-pay helps to develop a verifiable picture of the live benefits provided by an insurance company.).
Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, to incorporate the feature and step of including co-pay amounts with the list of drug coverage that is presented to a user, also taught by Smith, in order to develop a verifiable picture of the live benefits provided by an insurance company. See Smith, paragraphs [0055]; see also MPEP § 2143 G.

Regarding claim 8,
	- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, teaches the limitations of claim 7 (which claim 8 depends on), as described above.
	- Scantland further teaches a method, wherein:
		- determining a current electronic prior authorization request form comprises determining the current electronic prior authorization request form based on information received from the benefits verifier computing device (Scantland, paragraphs [0035] and [0036]; In paragraph [0036], Scantland teaches that the processor can be configured to select a prior authorization form, based on the request.  As described in paragraph [0035], the request can include information related to a pharmacy, health care provider, patient, prescription claim, a clinical summary record, a health care document format such as HL7 or CCR, or user-entered data such as identifiers to describe the insurance provider and the prescription drug for which the request is being made (i.e., patient data and insurance data).  The insurance data is interpreted as information received from the benefits verifier computing device (e.g., an insurance provider).).
The motivations and rationales to modify the system, method, and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, described in the obviousness rejections of claims 1 and 7 (which claim 8 depends on due to .

Claims 17-22, 24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Scantland et al. (Pub. No. US 2011/0257992), in view of:
- Van Antwerp et al. (Pub. No. US 2011/0184379);
- Gingrich et al. (Pub. No. US 2004/0006490);
- Patel et al. (Pub. No. US 2011/0282689);
- Berzansky et al. (Pub. No. US 2012/0253839);
- Smith (Pub. No. US 2014/0244284); and
- Nadai (Pub. No. US 2014/0039920).


Regarding claim 17,
- Scantland teaches:
	- a method for processing a prescription for a prescription product prescribed by a healthcare provider (HCP) to a patient, the method comprising (Scantland, paragraph [0010]; Scantland teaches a method, which includes receiving a request to generate a prior authorization form for a prescription drug, and selecting the prior authorization form from a plurality of prior authorization forms based on the request.):
		- receiving, at a processor coupled to a memory device, patient data and insurance data from an HCP computing device, the patient data including a completed prescription form for the prescription product for the patient, and the insurance data identifying an insurance provider of the patient (Scantland, paragraph [0035]; Scantland teaches that its system and method includes receiving a request for a prescription from user interface of a health care provider, i.e., a request from an HCP computing device, for a prior authorization.  In paragraph [0035], Scantland 
- storing the patient data and the insurance data within the memory device (Scantland, paragraph [0039]; Scantland teaches the processor being programmed to fill in demographic information in the prior authorization form and/or modifying the form based upon information from the request, which Examiner interprets as a memory of Scantland (e.g., the memory having stored the patient data and the insurance data submitted with the request).);
- determining, based on at least some of the information included in the benefits verification request, a current electronic prior authorization request form required by the insurance provider as a prerequisite to covering a claim by the patient for the prescription product by (Scantland, paragraphs [0027] and [0036]; In paragraph [0032], Scantland teaches that the pharmacy files a prescription drug claim, typically electronically, with a health insurance provider (step 110). The health insurance provider either approves, denies, cancels, or requests additional information from the pharmacy to further process the request (step 120).  Since, the health insurance provide has the ability to approves, denies, cancels, or requests additional information from the pharmacy before the request is claim is processed and the patient is able to receive the prescription drug, the prescription drug claim is analogous to a benefits verification request, as described in Applicant’s claimed invention.  In paragraph [0036], Scantland teaches that the processor 230 can be configured to select and generate, or determine, a prior electronic authorization form, based on the request, from a plurality of prior authorization forms (i.e., determining, based on at least some of the information included in the prescription drug claim (i.e., the benefits verification request), an electronic prior authorization form required be the insurance provider).  Selecting and generating a prior authorization form is a prerequisite to covering a patient’s claim for a prescription.);
- accessing a library of prior authorization request forms stored in the memory device; and (Scantland, paragraph [0036]; The processor can be configured to 
- selecting the current electronic prior authorization request form from the library based on at least one of the patient data and insurance data stored within the memory device (Scantland, paragraphs [0035] and [0036]; In paragraph [0036], Scantland teaches that the processor can be configured to select a prior authorization form, based on the request.  As described in paragraph [0035], the request can include information related to a pharmacy, health care provider, patient, prescription claim, a clinical summary record, a health care document format such as HL7 or CCR, or user-entered data such as identifiers to describe the insurance provider and the prescription drug for which the request is being made (i.e., patient data and insurance data).  In accordance with the interpretation of “storing the patient data and insurance data within the memory device” claimed limitation described previously, Examiner is interpreting the memory as having stored the information from the request, which includes the aforementioned patient data and insurance data.);
- automatically populating at least one data field included within the determined current electronic prior authorization request form using the patient data stored within the memory device (Scantland, paragraph [0039]; The processor can be configured to fill in pre-populated demographic information in the prior authorization form based on the information provided by the user.  The processor can further be configured to modify the prior authorization form in real-time using at least one of a user input, the user search result, and the existing pharmacy transaction.);
- transmitting, the determined current electronic prior authorization request form with the populated at least one data field to the HCP computing device (similar to the limitation described in claim 17) (Scantland, paragraphs [0036] and [0041]; If the user is not the health care provider, i.e., the user is the pharmacy, the transmitter portion can be configured to transmit the prior authorization from to the healthcare provider prescribing the prescription drug, as previously described (in paragraph [0036]), whereby Scantland teaches transmitting the selected or generated prior authorization 
- prompting an HCP user to complete the determined current electronic prior authorization request form (Scantland, paragraph [0037]; Upon transmitting the prior authorization form, the processor can be configured to issue a notice to the health care provider (i.e., a prompt), for example, an e-mail, a facsimile, or a phone call, which informs the health care provider that he can access the prior authorization form using the graphical user interface or another client application.  After access is granted to the health care provider, the processor can be configured to allow the health care provider to complete the prior authorization form.); and
- transmitting the completed electronic prior authorization form to the insurance provider at a first time (Scantland, paragraph [0037]; Upon completing the prior authorization form, the transmitter portion can be configured to transmit the form from the health care provider to the health insurance provider, whereby the health insurance provider can determine whether to approve, deny, cancel, or request additional information for the prior authorization form.).
		- While Scantland teaches a method which causes one or more devices to receive a completed prescription form for a prescription product (see Scantland, paragraph [0035] and analysis above), Scantland does not explicitly teach a method, comprising receiving a completed prescription form for a prescription product, wherein:
- the prescription product is an antiviral product.
		- However, in analogous art of methods and systems for use with prescription products for a patient, Van Antwerp teaches a method and system for use with:
- prescription products, wherein the prescription product is an antiviral product (Van Antwerp, paragraphs [0003], [0069], [0071], [0135]; Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  Further, paragraph [0003] teaches that the Hepatitis C virus (HCV) infection is the most common chronic blood borne infection in the United States and has important public Van Antwerp, paragraph [0005].).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for use with prescription products for a patient at the time of the effective filing date of the claimed invention to modify the system, method, and non-transitory computer readable medium taught by Scantland, in view of Van Antwerp, such that the system, method, and non-transitory computer readable medium taught by Scantland could include processing prescriptions for antiviral products, including helicase inhibitor for treating Hepatitis C, with the motivation of increasing the number of diseases that its prescription processing system and method could be utilized for.  It is well-known in the art that infections from Hepatitis C virus (HCV) are the most common chronic blood borne infection in the United States and have important public health implications for chronic liver disease. See Van Antwerp, paragraph [0003]; see also MPEP 2143 G.
- Further, while Scantland teaches a method, which causes one or more use devices to determine, based on at least some of the information included in the benefits verification request, a current electronic prior authorization request form (see Scantland, paragraphs [0027] and [0036] and analysis above), Scantland does not explicitly teach a method, comprising:
	- generating a benefits verification request based on the patient data and insurance data;
	- transmitting the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a licensed specialty pharmacy that is distinct from the insurance provider;
	- receiving a benefits verification summary from the benefits verifier computing device, the benefits verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data, the benefits verification summary generated by the licensed specialty pharmacy and including both i) a co pay amount associated with the prescription product for the patient and ii) a prior authorization duration associated with the prescription product; 
	- transmitting the benefits verification summary to at the HCP computing device;
- storing the first time in the memory device, the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider;
	- transmitting the completed prescription form to a pharmacy at a second time;
	- storing the second time in the memory device, the second time indicating when the completed prescription form was transmitted to the pharmacy;
	- receiving a message from the pharmacy that indicates a current status of the prescription at the pharmacy;
	- storing the current status in the memory device;
	- accessing the memory device to retrieve the first time, the second time, and the current status stored in the memory device;
	- generating a patient report dashboard including the first time, the second time, and the current status retrieved by the accessing the memory device;
	- causing the patient report dashboard to be displayed on the HCP computing device, the displayed patient report including:
		- the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider;
		- the second time when the completed prescription form was transmitted to the pharmacy; and
		- the current status, wherein the first time indicating transmittal of the completed prior authorization form, the second time indicating transmittal of the completed prescription form, and the current status of the prescription at the pharmacy are all simultaneously displayed on the patient report dashboard in association with one another, enabling the HCP user to simultaneously review the first time, the second time, and the current status from a single dashboard.
		- However, in analogous art of prescription data exchange systems and methods, Gingrich teaches a system, comprising:
	- generating a benefits verification request based on the patient data and insurance data (Gingrich, paragraphs [0007] and [0088], FIG. 8; Paragraph [0088] teaches that Figure 8 displays a flow diagram for a request by a subscriber made for specific formularies (i.e., a prescription benefits verification request) made to members of the PBM (Prescription Benefit Management) group 18.  The members of either the prescribers group 14 or the pharmacies group 16 will periodically need data from a particular group formulary provided by a PBM.  The request may include a full formulary load which includes all formularies accessible by the prescriber, or formulary and alternatives for particular patients, alternatives for particular patients and a formulary only for particular patients (i.e., examples of benefits verification requests based on patient data and insurance data).  Paragraph [0007] teaches that a drug formulary refers to a list of preferred drugs contained in a drug benefits plan issued, developed and managed by a PBM on behalf of a health plan that covers a particular patient (i.e., a benefits plan that includes patient data and insurance data).  Drug formulary information is usually determinative of the cost-effectiveness of a prescription since a PBM may negotiate lower prices from a pharmaceutical manufacturer based on the large number of patients that are members of the PBM.  Drug formularies are specific to groups of patients and vary in number and content between one PBM and another.  Therefore, one of ordinary skill in the art of prescription data exchange systems would recognize that a request for drug formulary information for a particular patient is the equivalent of requesting a benefits verification based on patient data and insurance data, because it is old and well-known that drug formularies provide a list of drugs that are covered under a patient’s prescription drug benefits plan. See Gingrich, paragraph [0007].);
transmitting the generated benefits verification request to a benefits verifier computing device, wherein the benefits verification request does not include a prior authorization request, and wherein the benefits verifier computing device is operated by a benefits verifier that is distinct from the insurance provider (Gingrich, paragraphs [0034], [0059], and [0088]; Paragraph [0088] teaches that the request may be transmitted to the exchange server 12.  For example, paragraph [0059] teaches that a request made by a member of the prescriber group 14  to a member of the PBM group 18 (i.e., a benefits verifier) for information regarding a benefit plan for a patient (i.e., the benefits verification requests which do not include a prior authorization request) is transmitted via one of the appropriate data interfaces 124, 126 and 128 to the connection layer 52 and to the appropriate PBM in the PBM group 18 (i.e., transmitting a request to a benefits verifier computing device).  The requests described in paragraph [0059] and [0088] are not related to requests for prior authorization.  Therefore, one of ordinary skill in the art of prescription data exchange systems and methods would recognize that these requests for prescription benefit plan information do not include a request for prior authorization.  Paragraph [0034] teaches that the members of the PBM group 18 are companies, which have contracts with health insurers to formulate benefits programs for the dispensation of pharmaceuticals to patient members (i.e., the PBM group members described in Gingrich are distinct from insurance providers).);
	- receiving a benefits verification summary from the benefits verifier computing device, the benefit verification summary generated by the benefits verifier computing device based on the transmitted benefits verification request, the benefits verification summary including a summary of benefits that the patient is entitled to for the insurance provider identified in the insurance data (Gingrich, paragraph [0099]; Paragraph [0099] teaches that if the information is found, the PBM routes the information such as the formulary coverage status or medication history in the form of a message to the outbound manager 114 in step 942.  The session manager 70 then routes the response to the server 32 in step 944.  The server 32 then routes the requested formulary or medication history to the software at the prescriber in step 946. The requested formulary or medication history is then displayed to the requesting prescriber on the software on site in step 948. In the case of a formulary 
			- transmitting the benefits verification summary to the HCP computing device (Gingrich, paragraphs [0014] and [0099]; Paragraph [0099] teaches the server then routs the request formulary or medication history to the software at the prescriber in step 946 (i.e., transmitting the benefits verification summary to the HCP computing device).  Further, paragraph [0014] teaches that the features of the exchange system described in Gingrich facilitate efficient information flow between healthcare providers, pharmacies, and pharmacy benefit plan managers.).
	Therefore, it would have been obvious to one of ordinary skill in the art of prescription information exchange systems and methods at the time of the effective filing date of the claimed invention to further modify the method taught by Scantland, as modified in view of  Van Antwerp, to incorporate the benefits verification generation, transmission, and receipt steps and features of the exchange system taught in Gingrich, in order to facilitate efficient information flow between healthcare providers, pharmacies, and pharmacy benefit plan managers. See Gingrich, paragraph [0014]; see also MPEP § 2143 G.
		- Further in analogous art of systems and methods for managing and tracking prescription requests, particularly those requiring prior authorizations, Patel teaches a method, wherein:
			-  the benefits verifier computer device is operated by a licensed specialty pharmacy that is distinct from the insurance provider (Patel, paragraphs [0005], [0092], and [0099]; Paragraph [0005] teaches that the method includes healthcare providers submitting prior authorization requests to health plans, and submitting medically-coded drug orders to specialty pharmacies within a web-enabled platform (i.e., one of the parties in the method is may be a specialty pharmacy).  Paragraph [0092] teaches that the system provides specialty pharmacies with dashboards 52 for tracking and managing the medically-coded drug transactions with which they are associated (i.e., a healthcare provider dashboard 52a, a health plan dashboard 52b and a specialty pharmacy dashboard 52c) (i.e., one of the parties in the method is may be a specialty pharmacy). Accordingly, each one of the dashboards 52 i.e., a benefits verifier computing device is operated by a licensed specialty pharmacy).  Further, paragraph [0099] teaches that the specialty pharmacy may submit medical claims reports 22 to the system 10 which stores them within the database 12 (i.e., a benefits verifier computing device is operated by a licensed specialty pharmacy).);
			- storing the first time in the memory device, the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider (Patel, paragraphs [0137]-[0141]; In paragraph [0141], Patel teaches that once the healthcare provider clicks the “final submit” button (sending the prior authorization form to a health insurance provider for approval (see paragraphs [0137]-[0140]), a date/time stamp is applied to the transaction (i.e., a time indicating when the completed electronic prior authorization form is transmitted to an insurance provider).  Examiner is interpreting the date/time as being stored.);
			- transmitting the completed prescription form to a pharmacy at a second time (Patel, paragraphs [0088], [0130], [0182]; Patel teaches that healthcare providers can generate a referral form and select a specialty pharmacy for medication fulfillment (see paragraph [0131]).  In paragraph [0088], once a prescription transaction is authorized, the healthcare provider may also or alternatively send an electronic prescription (i.e., a completed prescription form) directly to a chosen specialty pharmacy.  In paragraph [0182], Patel teaches that if a prescription request was previously outside of a health plan’s clinical policies, and subsequently approved by a health plan medical management reviewer, an electronic prescription or referral form (i.e., a completed prescription form) is generated when the health reviewer approves the request.  The electronic prescription or referral form is sent electronically to the specialty pharmacy.);
	- storing the second time in the memory device, the second time indicating when the completed prescription form was transmitted to the pharmacy (Patel, paragraph [0182]; Patel explicitly teaches that when the completed prescription form is sent to the specialty pharmacy, the i.e., storing the second time which indicates when the completed prescription form was transmitted to the pharmacy).);
	- receiving a message from the pharmacy that indicates a current status of the prescription at the pharmacy (Patel, paragraph [0182]; The healthcare provider is notified via email and as part of the MD Dashboard that a request has been approved. The specialty pharmacy then calls the healthcare provider to create a verbal prescription (i.e., current status of the prescription) and the medically coded drug is dispensed per instructions.);
	- accessing the memory device to retrieve the first time; generating a patient report dashboard including the first time retrieved by accessing the memory device; and causing the patient report dashboard to be displayed on the HCP computing device, the displayed patient report including: the first time indicating when the completed electronic prior authorization form was transmitted to the insurance provider (Patel, paragraphs [0141], [0144], [0145], and [0147], Figures 9A, 9F, and 9G; In paragraph [0147], Patel teaches that a summary of all previous prior authorization requests is shown as part of the MD Dashboard.  The dashboard shows a summary of all transactions (approved and pended prior authorization requests) entered by that healthcare provider on the system, tracks authorization requests, and identifies additional tasks for completion.  Figures 9A, 9F, and 9G show screenshots of the MD Dashboard, with the summary of the prior authorization requests.  The summaries includes the “dates of service” and “need by date” of the prior authorization requests (i.e., times when the prior authorization requests were transmitted).  As described in paragraph [0141], a date/time stamp is applied to the transaction when the health care provider transmits the completed electronic prior authorization form to an insurance provider.  As such, Examiner is interpreting date/stamp as being retrieved from the memory when it is displayed in the MD Dashboard.  In paragraphs [0144] and Patel teaches that the healthcare provider access the MD Dashboard through the MD Interface (i.e., the HCP computing device).); and
	- wherein the first time indicating transmittal of the completed prior authorization form is displayed on a patient report dashboard in association with prescription information (Patel, paragraphs [0088], [0141], and [0147]; Patel, paragraphs [0063], [0141], [0144], [0145], and [0147], Figures 9A, 9F, and 9G; In paragraph [0147], Patel teaches that a summary of all previous prior authorization requests is shown as part of the MD Dashboard.  The dashboard shows a summary of all transactions (approved and pended prior authorization requests) entered by that healthcare provider on the system, tracks authorization requests, and identifies additional tasks for completion.  Figures 9A, 9F, and 9G show screenshots of the MD Dashboard, with the summary of the prior authorization requests.  The summaries includes the “dates of service” and “need by date” of the prior authorization requests (i.e., times when the prior authorization requests were transmitted).  As described in paragraph [0141], a date/time stamp is applied to the transaction when the health care provider transmits the completed electronic prior authorization form to an insurance provider (i.e., the first time indicating transmittal of the completed prior authorization form displayed on a patient report dashboard).  As such, Examiner is interpreting date/stamp as being retrieved from the memory when it is displayed in the MD Dashboard.  In paragraph [0088], Patel further teaches that once the transaction is authorized […], [t]he healthcare may send an electronic prescription 78 directly to a chosen specialty pharmacy 36' […].  Further, in paragraph [0088], Patel teaches that fulfillment [of the approval of the prior authorization and prescription being sent to a pharmacy] continues to be identified and tracked within the system 10 as part of the same overall transaction with the unique authentication number 18 that was assigned to the transaction when the authorization request was initially submitted (i.e., the prescription is tracked and displayed with the prior authorization request in the same transaction).  Further, paragraph [0063] teaches that these prescription form transmission and prior authorization tracking/dashboard display features help to streamline a health plan’s authorization approval process and reduce transaction times for prior authorization approvals.).
Scantland, as modified in view of: Van Antwerp and Gingrich, to incorporate the prescription form transmission and prior authorization tracking/dashboard display steps and features taught by Patel, in order to improve workflow efficiency for health care providers.  It is well-known in the art that tracking prior authorization requests in one location (i.e., electronically on a dashboard) significantly improves health care practitioners’ workflow by reducing: (1) the amount of time associated with filling out a prior authorization forms; and (2) the time required to determine if a prior authorization has been approved.  See Patel, paragraphs [0063], [0137], [0141], and [0142]; see also MPEP § 2143 G.
- Further, in analogous art of systems and methods for managing medical information for medical service providers, particular tracking prescription information, Berzansky teaches a method and system to:
	- storing the second time in the memory device, the second time indicating when the completed prescription form was transmitted to the insurance provider (Berzansky, paragraphs [0081]-[0085], Fig. 21; Berzansky teaches a software application with a prescription tracking module (“Rx Tracker Module”), which tracks the status of an ordered prescription and displays details to a user (see Berzansky, paragraph [0085]).  As illustrated in Figure 21, Berzansky teaches the date and time that the prescription order was received (see Reference Number 178 in Figure 21) is displayed in the Rx View screen.  Examiner is interpreting the date received and time as being stored.);
	- receiving a message from the pharmacy that indicates a current status of the prescription at the pharmacy; and storing the current status in the memory device (Berzansky, paragraph [0084], Figs. 18 and 19; The status of a given prescription may be displayed as part of the results tab, such as in a column labeled Status (Reference Number 146 in Figures 18 and 19).  The status of a prescription may include, for example, “Ready for filling”, “Filling in progress”, or “Saved”.  Examiner is interpreting the status as being stored, when it is displayed.); and
accessing the memory device to retrieve the second time and the current status stored in the memory device; generating a patient report dashboard including the second time and the current status retrieved by the accessing the memory device; and causing the patient report dashboard to be displayed on the HCP computing device, the displayed patient report including: the second time indicating when the completed prescription form was transmitted to the pharmacy; and the current status, wherein the second time indicating transmittal of the completed prescription from, and the current status of the prescription at the pharmacy are all simultaneously displayed on the patient report dashboard (Berzansky, paragraphs [0052] and [0081]-[0086], FIGS. 18, 19, and 21; In paragraph [0084]; Berzansky teaches that the status of the prescription is displayed in a results table (i.e., generating a patient report dashboard including the current status of the prescription and causing the patient report dashboard to be displayed) (see Figures 18 and 19, Reference Number 146).  In paragraph [0086], the Berzansky teaches that the Rx Details screen may include a log summary and Figure 21 illustrates that the log summary includes the date and time that the prescription order was received (see Reference Number 178 in Figure 21) (i.e., generating a patient report dashboard including the second time indicating transmittal of the completed prescription form).  In paragraph [0052], Berzansky teaches that its systems and methods may be used by medical service providers, such as hospitals and physicians’ offices, to facilitate workflow management (i.e., the dashboard can be displayed on an HCP computing device).  Further, paragraph [0006] teaches that these features will allow users to more efficiently manage and track workflow operations, evaluate profitability, and maintain records.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing medical information for medical service providers at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; and Patel, to incorporate the prescription tracking/dashboard display steps and features taught by Berzansky, in order to allow healthcare providers to more efficiently manage and track workflow operations and maintain records. See Berzansky, paragraph [0006]; see also MPEP § 2143 G.
Smith teaches a system, wherein:
			- the benefits verification summary includes a co pay amount with the prescription product for the patient (Smith, paragraph [0054]; Paragraph [0054] teaches that if a specific drug or NDC number is entered (21), a list of the drug coverage is displayed including what tier or co-pay is needed (22) (i.e., the summary includes a co pay amount with the prescription product for the patient).  Further, paragraph [0054] teaches that the results of all adjudications and Pas are sent to the servers to compile the Live Benefits for each insurance company (8) and the results are filed on the physician/patient dashboard (16) (i.e., the summary that is displayed on the dashboard includes a co pay amount with the prescription product).); and
			- the transmittal of a completed prior authorization form and the transmittal of the completed prescription form are simultaneously displayed on the patient report dashboard in associated with one another (Smith, paragraphs [0023], [0052], and [0054], FIG. 2; In paragraph [0052], Smith teaches that the Physician/Patient interface (10) (Figure 2) has the patient's name, patient's insurance, and space for the physician to place the desired benefit in question (11).  Further, in paragraph [0052], once a PA [prior authorization] is filed or prescription submitted, it goes to the physician/PA dashboard.  This disclosure teaches and suggests that “transmittal of transmittal of a completed prior authorization form and the transmittal of the completed prescription form are simultaneously displayed on the patient report dashboard.”  In paragraph [0054], Smith teaches that The PA information or prescription submittal is sent to the physician/patient dashboard (16) (i.e., both (1) the transmittal of a completed prior authorization form and (2) the transmittal of the completed prescription form are displayed in the dashboard). The results of all adjudications and PAs are sent to the servers to compile the Live Benefits for each insurance company (8).  The results are filed on the physician/patient dashboard (16).  Further, paragraph [0023] teaches that these features may help to improve physician efficiency by organizing information related to health insurance benefits to provide the most up-to-date information related to benefits in a tool/interface accessible by physicians.).
Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; and Berzansky, to incorporate the tracking and display prior authorization and prescription transmittal on the dashboard features and steps taught by Smith, in order to increase physician efficiency by organizing information related to health insurance benefits.  For example, Smith teaches that physicians may access the physician/patient interface (i.e., a dashboard) to follow ongoing PAs (prior authorizations), appeal letters, or prescription adjudications. See Smith, paragraphs [0023] and [0024]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of methods for optimizing and facilitating insurance claims transmission and approval, Nadai teaches a method, wherein:
			- the benefits verification summary includes a prior authorization duration associated with the prescription product (Nadai, paragraph [0397]; In paragraph [0397], Nadai teaches that [t]he creation and printing of Router/Encounter/Superbill forms (i.e., analogous to a benefits verification summary) that include pronounced and vivid alerts, indicates that a Prior Authorization is still required and the administration of any of the restricted drugs will result in non-payment.  Such messages may include the near expiration of Prior Authorization (i.e., the duration of prior authorization) in order to notify the doctor and staff that there is a need to acquire future authorization.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for optimizing and facilitating insurance claim transmissions and approvals at the time of the effective filing date of the claimed invention to further modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, to incorporate a step and feature directed to including information related to the expiration of prior authorization, as taught by Nadai in order to achieve the claimed invention, in the system and method for processing prior authorizations taught in Scantland.  As described in Nadai, a method comprising providing information related to the expiration of prior authorizations: (1) helps to (i) inform doctors and staff that there is a need to acquire future prior Nadai, paragraphs [0397] and [0411]); and (2) has been made part of the ordinary capabilities of one skilled in the art of systems and methods for processing medical insurance claims based upon the teaching of such improvement in other situations (i.e., including this information in forms and records of patient treatments and services (e.g., the router/encounter/superbill forms described in Nadai)).  One of ordinary skill in the art of systems and methods for processing medical insurance claims would have been capable of applying this known method of providing information related to the expiration of prior authorization in the same way to the system and method for processing prior authorizations taught in Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; and Smith, in order to “include a prior authorization duration associated with the prescription product” [instead of in forms and records of patient treatments and services]; and the results would have been predictable to one of ordinary skill in the art. See MPEP § 2143 C.

Regarding claim 18,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of claim 17 (which claim 18 depends on), as described above. 
- Van Antwerp further teaches a system and method:
			- wherein the antiviral product comprises one or more indirect-acting antiviral products, one or more direct-acting antiviral products, or a combination of both (Van Antwerp, paragraphs [0069], [0071], [0135]; Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  This disclosure demonstrates that the antiviral product comprises at least one or more direct-activing products as described in the claimed invention.).
	The motivations and rationales to modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith and Nadai, described in the obviousness rejection of claim 17 (which claim 18 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 19,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of claim 18 (which claim 19 depends on), as described above.
- Van Antwerp further teaches a system and method:
			- wherein the direct-acting antiviral product comprises one or more entry inhibitors, neutralizing antibodies, RNA interference, antisense oligos, ribosymes, internal ribosome entry site (IRES) inhibitors, protease inhibitors, polymerase inhibitors, helicase inhibitors, interfering peptides and proteins, or alpha-glucoside inhibitors (Van Antwerp, paragraphs [0069], [0071], [0135]; Similarly, Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  This disclosure also teaches that the antiviral product comprises at least a helicase inhibitor as described in the claimed invention.).
The motivations and rationales to modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith and Nadai, described in the obviousness rejection of claim 17 (which claim 19 depends on due to its chain of dependency) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 20,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of claim 17 (which claim 20 depends on), as described above.
- Van Antwerp further teaches a system and method:
wherein the antiviral product is a product for treatment of Hepatitis C (Van Antwerp, paragraphs [0069], [0071], [0135]; Similarly, Van Antwerp teaches determining a regimen or prescription product for a patient that includes a direct-activing antiviral, such as a helicase inhibitor, for treating Hepatitis C.  This disclosure also teaches that the antiviral product comprises a helicase inhibitor for treating Hepatitis C, as described in the claimed invention.).
The motivations and rationales to modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith and Nadai, described in the obviousness rejection of claim 17 (which claim 20 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of claim 17 (which claim 21 depends on), as described above.
- Scantland further teaches a method, further comprising:
	- selecting the prescription product from a plurality of possible prescription products (Scantland, paragraph [0035]; Scantland teaches receiving a prescription product or claim request.  A prescription claim, e.g., a particular drug prescription, includes the process of deciding or selecting a particular drug from amongst a plurality of different drugs.).
The motivations and rationales to modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith and Nadai, described in the obviousness rejection of claim 17 (which claim 21 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 22,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of: claim 17 (which claim 22 depends on), as described above.
- Scantland further teaches a method, wherein:
	- determining a current electronic prior authorization request form comprises automatically selecting, by the processor, the current electronic prior authorization request form from a plurality of possible prior authorization request forms (Scantland, paragraph [0036]; Similar to the obviousness rejections of claims 1 and 31 above, Scantland teaches that the processor can be configured to select a prior authorization form, based on the request, from a plurality of authorization forms stored in the memory.).
The motivations and rationales to modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, described in the obviousness rejection of claim 17 (which claim 22 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 24,
		- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of claim 17 (which claim 24 depends on), as described above.
	- Scantland further teaches a method, wherein:
		- determining a current electronic prior authorization request form comprises determining the current electronic prior authorization request form based on information received from the benefits verifier computing device (Scantland, paragraphs [0035] and [0036]; In paragraph [0036], Scantland teaches that the processor can be configured to select a prior authorization form, based on the request.  As described in paragraph [0035], the request can include i.e., patient data and insurance data).  The insurance data is interpreted as information received from the benefits verifier computing device (e.g., an insurance provider).).
The motivations and rationales to modify the system, method, and non-transitory computer readable medium taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, described in the obviousness rejection of claim 17 (which claim 24 depends on) above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 35,
- The combination of Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, teaches the limitations of claim 17 (which claim 35 depends on), as described above.
- Patel teaches a method, further comprising:
- causing an open referral dashboard to be displayed on the HCP computing device (Patel, paragraph [0092]; Paragraph [0092] teaches that the system 10 provides healthcare providers, health plans, and specialty pharmacies with dashboards 52.  Further, paragraph [0092] teaches that the docket 52’ in the healthcare provider dashboard includes an authorization request docket having a status report with a tracking of approved and pending authorization requests and an identification of pending tasks for completion (i.e., displaying an open referral dashboard on the HCP computing device).  Paragraph [0092] teaches that the healthcare provider dashboard is beneficial for tracking and managing the drug transactions that are associated with the healthcare provider.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing and tracking prescription requests at the time of the effective filing date of the claimed invention to further modify the method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, to incorporate a step and feature directed to displaying a healthcare provider dashboard on the healthcare provider’s device, as taught by Patel, in order to help the healthcare provider track and manage the drug transactions that are associated with the healthcare provider. See Patel, paragraph [0092]; see also MPEP § 2143 G.
		- Smith teaches a method, further comprising:
- in response to receiving the benefits verification summary generated by the licensed specialty pharmacy, updating the open referral dashboard to indicate that the benefits verification summary has been received from the licensed specialty pharmacy (Smith, paragraphs [0023], [0052], and [0054], FIG. 2; Paragraph [0052] teaches that a Physician/Patient interface (10) (FIG. 2) which has the patient’s name, patient’s insurance, and space for the physician to place the desired benefit question (11).  Further, paragraph [0052] teaches that once a PA [a prior authorization] is filed or prescription submitted, it goes to the physician/PA dashboard for patients and physicians to monitor insurance company responses (i.e., updating the open referral dashboard).  Paragraph [0054] teaches that specific drugs can be prescribed (23) and sent to the pharmacy.  If a PA is required, it is displayed and can be completed and submitted (24).  The PA information or prescription submittal is sent to the physician/patient dashboard (16) (i.e., updating the open referral dashboard to indicate that the benefits verification summary has been received by the pharmacy).  The results of all adjudications and PAs are sent to the servers to compile the Live Benefits for each insurance company (8).  The results are filed on the physician/patient dashboard (16).  Paragraph [0023] teaches that these features may help to improve physician efficiency by organizing information related to health insurance benefits to provide the most up-to-date information related to benefits in a tool/interface accessible by physicians.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems for communication of medical claims transactions at the time of the effective filing date of the claimed invention to further modify method taught by Scantland, as modified in view of: Van Antwerp; Gingrich; Patel; Berzansky; Smith; and Nadai, to incorporate a step and feature directed to updating the physician dashboard with information related to the transmittal, receipt, and status of prior authorization requests, as Smith, in order to increase physician efficiency by organizing information related to health insurance benefits.  For example, Smith teaches that physicians may access the physician/patient interface (i.e., a dashboard) to follow ongoing PAs (prior authorizations), appeal letters, or prescription adjudications. See Smith, paragraphs [0023] and [0024]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686